--------------------------------------------------------------------------------

Exhibit 10.3
[MVP American Securities, LLC Letterhead]


Selling Agent Agreement


[Date]
[Selling Agent Name]
[Address]
[City, State  ZIP Code]


Re: MVP REIT II, Inc.
Private Placement of Series A Convertible Redeemable Preferred Stock


Dear [SELLING AGENT NAME]:


We are acting as the lead placement agent and dealer manager in connection with
the private placement by MVP REIT II, Inc., a Maryland corporation (the
"Issuer"), of shares of its Series A Convertible Redeemable Preferred Stock and
warrants to acquire shares of its common stock (collectively, the
"Securities").  Up to $50 million of Series A Convertible Redeemable Preferred
Stock will be offered on a best efforts basis to accredited investors in
accordance with the requirements of Rule 506(c) of Regulation D promulgated
under the Securities Act of 1933, as amended (the "Offering").  The size of the
Offering shall not exceed, at any time during the Offering, 60% of the total
value of the then issued and outstanding shares of the Issuer's common stock. 
For every share of Series A Convertible Redeemable Preferred Stock purchased at
$1,000 per share in the Offering, the Issuer will issue to the holder of such
share warrants to acquire 30 shares of its common stock.
As the lead placement agent, we have exclusive authority from the Issuer to
enter into selling agreements with other securities dealers who wish to
participate in the Offering.  You have been invited to participate on a
non-exclusive basis in the selling group which we are organizing for the
Offering.  This will confirm our mutual agreement as to the general terms and
conditions applicable to your participation as a placement agent in the
Offering.
1. Placement Agent Compensation.
(a) You will be paid a selling commission in the amount of 6.0% of the gross
Offering proceeds received by the Issuer from sales which you effect.  You will
be deemed to have effected the sale if you have introduced a prospective
investor and the Issuer has accepted the subscription of such investor.  Selling
commissions shall be paid promptly after receipt by the Issuer of the full
purchase price for the Securities.  You hereby acknowledge and agree that the
Issuer, in its sole and absolute discretion, may accept or reject any
subscription, in whole or in part, for any reason whatsoever or no reason, and
no commission will be paid to you with respect to that portion of any
subscription which is rejected.  Other than as provided in Schedule A, you will
bear your own selling, marketing, due diligence and all other expenses, and
neither the Issuer nor we will reimburse you for such expenses.  However, the
Issuer will bear all costs of preparing and printing the private placement
memorandum and obtaining any required regulatory approvals.

--------------------------------------------------------------------------------

In no event shall the total aggregate compensation payable to you or any other
selling agent exceed ten percent (10.0%) of gross offering proceeds from the
Offering in the aggregate.
(b) Notwithstanding anything to the contrary contained herein, if the Issuer
pays any selling commission to you for sale by you of one or more Securities and
the subscription is rescinded as to one or more of the Securities covered by
such subscription, then the Issuer shall decrease the next payment of selling
commissions or other compensation otherwise payable to you by the Issuer under
this Agreement by an amount equal to the commission rate established in this
Section 1, multiplied by the number of shares of Series A Convertible Redeemable
Preferred Stock as to which the subscription is rescinded.  If no payment of
selling commissions or other compensation is due to you after such withdrawal
occurs, then you shall pay the amount specified in the preceding sentence to the
Issuer within a reasonable period of time not to exceed ten (10) days following
receipt of notice by you from us or the Issuer stating the amount owed as a
result of rescinded subscriptions.
2. Offering Materials and Arrangements.
(a) We will provide to you or cause to be provided to you electronic copies of
the private placement memorandum ("PPM") and will make available to you such
number of paper copies of the PPM as you may reasonably request as soon as
practicable after sufficient copies are made available to us by the Issuer.  You
agree that you will comply with the applicable federal and state laws, and the
applicable rules and regulations of any regulatory body promulgated thereunder,
governing the use and distribution of offering materials by brokers or dealers.
The PPM includes a form of subscription agreement to be used exclusively for
subscribing to the Securities.
(b) You agree that in offering the Securities for sale, you will rely upon no
statements whatsoever, written or oral, other than the statements in the PPM. 
You will not be authorized by the Issuer or by us to give any information or to
make any representation not contained in the PPM in connection with the sale of
such Securities.  You agree that you have not relied, and will not rely, upon
advice from us regarding the suitability of any Securities as an investment for
you or your clients.  You acknowledge and agree that it is your sole
responsibility to ensure that, prior to any distribution, the Securities are
suitable for your clients, it is lawful for your clients to purchase the
Securities and the clients are capable of evaluating and have evaluated the
risks and merits of an investment in the Securities.  You agree not to market
the Securities in any manner which is inconsistent with or not on the basis of
the materials furnished to you for use in the distribution and you agree not to
use marketing materials other than those that have been approved for use.
(c) You further acknowledge and agree that, pursuant to securities exemptions
applicable to the Offering, namely SEC Rule 506(c) and related state laws, the
Issuer must verify the accredited status of each investor and that each
prospective investor will be required to submit extensive financial information
so that the Issuer can satisfy its verification obligation as part of the
subscription documents.  You agree to introduce the Securities to investors that
meet the accredited investor requirements only, and to submit, or cause to be
submitted, such financial information and documentation as may be required for
the Issuer to verify the accredited investor status of each prospective
investor.  In offering the Securities, you will comply with the provisions of
all applicable rules and regulations relating to suitability of investors,
including without limitation the FINRA rules.

--------------------------------------------------------------------------------

You further agree that in recommending the purchase of the Securities to an
investor, you and each person associated with you that make such recommendation
shall have reasonable grounds to believe, on the basis of information obtained
from the investor concerning the investor's investment objectives, other
investments, financial situation and needs, and any other information known by
you, that:
(i)
the investor is or will be in a financial position appropriate to enable the
investor to realize to a significant extent the benefits described in the PPM;

(ii)
the investor has a fair market net worth sufficient to sustain the risks
inherent in an investment in the Securities, including loss of investment and
lack of liquidity; and

(iii)
an investment in the Securities is otherwise suitable for the investor.

(d) You further agree as to investors to whom you make a recommendation with
respect to the purchase of the Securities to maintain in your files documents
disclosing the basis upon which the determination of suitability was reached as
to each investor.
(e) You will comply in all respects with the subscription procedures and "Plan
of Distribution" set forth in the PPM, and will submit subscriptions to the
Issuer only on the form which is included as an exhibit to the PPM.  You
understand and acknowledge that the Subscription Agreement must be executed and
initialed by the subscriber as provided for by the Subscription Agreement, and
that supporting documentation as to the subscriber's accredited investor status
must be submitted along with each subscription for the Securities.
(f) In our capacity as lead placement agent, we will have exclusive authority to
resolve any disputes between placement agents regarding responsibility for
introduction of investors.
3. Representations, Warranties and Agreements.
(a) FINRA.  You represent and warrant that you are actually engaged in the
investment banking or securities business and are a member in good standing of
the Financial Industry Regulatory Authority, Inc. ("FINRA").  You agree to
notify us immediately if any of the following happens:  you cease to be
authorized or licensed by any authority in any relevant jurisdiction to offer
Securities; you change your legal status (for example, from a corporation to a
partnership or limited liability company); or you become aware that you may be
in violation of any regulations applicable to the distribution of the
Securities.  You further represent, by your participation in an Offering, that
you have provided to us all documents and other information required to be filed
with respect to you, any related person or any person associated with you or any
such related person pursuant to the supplementary requirements of FINRA's
interpretation with respect to review of corporate financing as such
requirements relate to such Offering.
You agree that you will not share any commissions or fees payable hereunder with
any person who is not a FINRA member broker-dealer, except as permitted under
the FINRA Rules.  You further represent and warrant to us at all times that you
have obtained all required licenses and authorizations to legally carry out the
activities contemplated by this Agreement in each jurisdiction where you are
carrying out such activities.

--------------------------------------------------------------------------------

Relationship Among Selling Agents.  Unless otherwise specified in a separate
agreement between you and us, this agreement does not authorize you to act as
agent for:  (i) us; (ii) any other selling agent; (iii) the Issuer; or (iv) any
other seller of any Securities in the private placement.  Neither we nor the
Issuer or its affiliates shall be under any obligation to you except for
obligations assumed hereby or in any written communication from us in connection
with any Offering.  Nothing contained herein or in any written communication
from us shall constitute a partnership or association between or among us and
any selling agent or with one another.  If any selling agents, among themselves,
should be deemed to constitute a partnership for federal income tax purposes,
then you elect to be excluded from the application of Subchapter K, Chapter 1,
Subtitle A of the Internal Revenue Code of 1986 and agree not to take any
position inconsistent with that election.  You authorize us, in our discretion,
to execute and file on your behalf such evidence of that election as may be
required by the Internal Revenue Service.  In connection with any Offering, you
shall be liable for your proportionate amount of any tax, claim, demand or
liability that may be asserted against you alone or against one or more selling
agents participating in such Offering, or against us or the Issuer, based upon
the claim that the selling agents, or any of them, constitute an association, an
unincorporated business or other entity, including, in each case, your
proportionate amount of any expense incurred in defending against any such tax,
claim, demand or liability.
(b) Blue Sky Laws.  Upon application to us, we shall inform you as to any advice
we have received from counsel concerning the jurisdictions in which Securities
have been qualified for sale or are exempt under the securities or blue sky laws
of such jurisdictions, but we do not assume any obligation or responsibility as
to your right to sell Securities in any such jurisdiction.  You agree to:  (i)
only engage in a distribution in accordance with the terms of any restrictions
in the PPM; (ii) not conduct any distribution which would constitute, in any
jurisdiction, a public offer as defined by the law of the relevant jurisdiction
or in any other jurisdiction in which the Offering is not permitted, unless you
have requested of us and we have confirmed to you that the Securities are
approved for public offer or otherwise in such jurisdiction; and (iii) observe
the dates of any subscription period.
(c) U. S. Patriot Act/Office of Foreign Asset Control (OFAC).  You represent and
warrant, on behalf of yourself and any subsidiary, affiliate, or agent to be
used by you in the context of this Agreement, that you and they comply and will
comply with all applicable rules and regulations of the Office of Foreign Assets
Control of the U.S. Department of the Treasury and all applicable requirements
of the U.S. Bank Secrecy Act and the USA PATRIOT Act and the rules and
regulations promulgated thereunder.  You agree to only market, offer or sell
Securities in jurisdictions agreed by us and excluding those jurisdictions on
the Country Sanctions Programs of the OFAC.
(d) Cease and Desist Proceedings.  You represent and warrant that you are not
the subject of a pending proceeding under Section 8A of the Securities Act of
1933 in connection with the Offering.

--------------------------------------------------------------------------------

(e) Compliance with Law.  You agree that in selling Securities pursuant to the
Offering (which agreement shall also be for the benefit of the Issuer or other
seller of such Securities) you will comply with all applicable laws, rules and
regulations, including the applicable provisions of the Securities Act of 1933
and the Securities Exchange Act of 1934, the applicable rules and regulations of
the Securities & Exchange Commission thereunder, the applicable rules and
regulations of FINRA and the applicable rules and regulations of any other
regulatory organization having jurisdiction over your activities.  You represent
and warrant, on behalf of yourself and any subsidiary, affiliate, or agent to be
used by you in the context of this Agreement, that you and they have not relied
upon advice from us, the Issuer or any of our or their respective affiliates
regarding the suitability of the Securities for any investor.
(f) Electronic Media.  You agree that you are familiar with the Commission's
guidance on the use of electronic media to deliver documents under the federal
securities laws and all guidance published by FINRA or its predecessor
concerning delivery of documents by broker-dealers through electronic media.
4. Indemnification; Hold Harmless.  You hereby agree to indemnify and hold us
harmless and to indemnify and hold harmless the Issuer and any of our or their
affiliates from and against any and all losses, claims, damages and liabilities
(including, without limitation, any legal or other expenses reasonably incurred
in connection with defending or investigating any action or claim) caused by
your failure or the failure of any other subsidiary, affiliate or agent of yours
or the failure of any selling agent of yours to offer or sell the Securities in
compliance with any applicable law or regulation, to comply with the provisions
hereof including, but not limited to, any actual or alleged breach or violation
of any representations and warranties contained herein or to obtain any consent,
approval or permission required in connection with the distribution of the
Securities.  You acknowledge and agree that the Issuer has retained the right to
accept or reject any investor's subscription in its sole discretion, and you
will have no cause of action against the Issuer or us based upon the Issuer's
decision to reject the subscription of any investor.  You will hold us and the
Issuer harmless with respect to any claim based upon the Issuer's decision to
reject an investor's subscription.  This provision shall survive any termination
of this Agreement.
5. Termination; Supplements and Amendments.  This Agreement shall continue in
full force and effect until the earlier of (i) termination by a written
instrument executed by each of the parties hereto, (ii) the Issuer's decision,
in its sole discretion, to terminate the Offering, or (iii) the completion of
the Offering.  We may also terminate this Agreement immediately upon written
notice in the event of your breach of this Agreement or at any time, at our
discretion, with 15 days prior written notice of termination. Any expiration or
termination of the term of this Agreement shall be without prejudice to rights
accruing at or before or in connection with or after such termination, including
without limitation, any rights to placement agent compensation accrued prior to
termination or cancellation of this Agreement as well as any rights arising
under Section 4 hereof.  This Agreement may be supplemented or amended by a
written instrument executed by each of the parties hereto.  Each reference to
"this Agreement" herein shall, as appropriate, be to this Agreement as so
amended and supplemented.

--------------------------------------------------------------------------------

6. Successors and Assigns.  This Agreement may not be assigned without the
consent of all parties hereto.  This Agreement shall be binding on, and inure to
the benefit of, the parties hereto and the respective successors and permitted
assigns of each of them.
7. Governing Law; Disputes.  This Agreement and the terms and conditions set
forth herein shall be governed by, and construed in accordance with, the laws of
the State of New York.  Any disputes shall be submitted for binding arbitration
through FINRA.
8. Notices.  All written notices as referred to herein shall be sent by courier,
electronic mail or facsimile to the address and contact numbers indicated in
this Section below if to the dealer manager or below the signature of the
selling agent, if to the selling agent:
MVP American Securities, LLC
8880 W. Sunset Road #232
Las Vegas, Nevada 89148
Office: (702) 534-5580
Facsimile No.: (702) 605-8141
All notices or other communications required or permitted hereunder shall be
deemed given or delivered:  (i) when delivered personally or by commercial
messenger; (ii) one business day following deposit with a recognized overnight
courier service, provided such deposit occurs prior to the deadline imposed by
such service for overnight delivery; (iii) when transmitted, if sent by
facsimile copy, provided confirmation of receipt is received by sender and such
notice is sent by an additional method provided hereunder.
9. Supersedes Prior Agreement; Counterparts.  This Agreement, as amended and
supplemented from time to time, represents the sole and entire Agreement between
the Parties relating to the subject matter herein and supersedes all prior
understandings, agreements and documentation relating to the subject matter. 
This Agreement may be executed (including by facsimile transmission) with
counterpart signature pages or in counterpart copies, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument comprising this Agreement.
[Signature page follows]

--------------------------------------------------------------------------------

Please confirm your acceptance of and agreement to the terms and conditions of
this Agreement by signing and returning to us the enclosed copy of this
Agreement.
Very truly yours,


MVP American Securities, LLC






By:  __________________________         [____________]
        [Title]




CONFIRMED:  ______________________, 20___


[SELLING AGENT NAME]




By: 


Name: 
            (Print name)
Title: 


Address for Notices: 









--------------------------------------------------------------------------------

SCHEDULE A
TO SELLING AGENT AGREEMENT


In addition to the selling commissions payable to you, as a selling agent,
pursuant to Section 1 of this Agreement, the Issuer may pay non-affiliated
selling agents a one-time fee separately negotiated between with the Issuer or
the dealer manager on behalf of the Issuer and each selling agent for due
diligence expenses of up to 2.0% of the gross Offering proceeds.
The Issuer may pay a dealer manager fee to MVP American Securities, LLC of up to
2.0% of gross offering proceeds from the sale of the shares of Series A
Convertible Redeemable Preferred Stock as compensation for acting as dealer
manager. MVP American Securities may reallow a portion of its dealer manager fee
earned on the proceeds raised by a participating broker-dealer, to such
participating broker-dealer as a marketing fee. The amount of the marketing fee
to be reallowed to any participating broker-dealer will be determined by the
dealer manager in its sole discretion.